I regret very much that I am unable to agree with the majority opinion in this case. Testimony was adduced to the effect that appellant had visited his former home in Orangeburg County and had been seen in the City of Orangeburg on the afternoon and night preceding the robbery at the Bus Station, but there is no testimony placing appellant at the scene of the crime, unless the statements referred to in the opinion by Justice Oxner are to be so considered. One eye witness testified that appellant "has the same shoulders, same dark hair" as the person who removed the money from the cash drawer. Another that he "looks just like one I saw that morning". Another that he was the person who participated in the robbery "to the best of my knowledge", but all witnesses refused to positively identify appellant as one of the two persons who robbed the Bus Station and its occupants on this occasion. The testimony of these witnesses who state the facts from their observation according to their best recollection or best belief as to what they saw is admissible, but with qualifications. A witness who is uncertain as to either observation or recollection of a fact concerning which he is asked to testify may qualify such testimony by the use of phrases which express less than a positive degree of assurance. 20 Amer. Jur. Sections 768, 1178. This, however, does not relieve the state of the burden of proving one, charged with the commission of a crime, guilty beyond a reasonable doubt before a conviction can be sustained. The verdict of the jury must, of course, be supported by the law and the evidence of the case. *Page 83 
A witness may testify "to the best of his knowledge" and be testifying truthfully when in fact that knowledge might be very limited.
In this case, there is no other evidence to bolster the testimony above referred to as to identity. All witnesses refusing to unqualifiedly identify the appellant.
Some of the most tragic miscarriages of justice have been due to error in identification. It is better that many guilty should escape than that one innocent should suffer. See Wigmoreon Evidence, 163 Sec. 746; State v. Manis, 214 S.C. 99,51 S.E.2d 370.
Considering the law applicable to circumstantial evidence in criminal matters this court said in State v. Kimbrell,191 S.C. 238, 4 S.E.2d 121, 122:
"Where it is undertaken by the prosecution in a criminal case to prove the guilt of the accused by circumstantial evidence, not only must the circumstances be proven, but they must point conclusively — that is, to a moral certainty — to the guilt of the accused; they must be wholly and in every particular perfectly consistent with each other, and they must further be absolutely inconsistent with any other reasonable hypothesis than the guilt of the accused."
I am of the opinion that the testimony adduced in this case does not meet the requirements stated above and am of the opinion that it was error for the trial court to refuse defendant's motion for a directed verdict of not guilty and that this case should be remanded to the court of General Sessions of Orangeburg County for this purpose.